Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
	Applicant’s preliminary Amendment filed on 2/10/2021 has been received and entered.  Claim(s) 1-15 are pending. Claim(s) 8 and 14 are objected to. 

Claim Objections

Claim(s) 8 and 14 recite “to been gulfed…” For the purposes of examination, this phrase will be treated as “to be engulfed.”  Clarification is requested. 

Claim Rejections
35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sequence characteristics” in claim 5 renders the claim indefinite. The term “sequence characteristics” is not explained by the claim and does not clearly state what the specific characteristics about the isolated polypeptide or binding fragment are. Without a specific characteristic stated, it is not clear what is intended to be encompassed by the claims and one would not know when the claims are infringed. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 fails to provide sufficient detail regarding the sequence of the antibody that is to be mutated in the claimed invention. Without a specific sequence, the location of the amino acid mutations within the sequence are unclear. It is also unclear on which specific location of the antibody these amino acids mutations are to occur. Lastly, applicant has not given the numbering scheme for the amino acid sequence which fails to define where the chemical “knobs-into-holes” structure is in the claimed invention. 
Claim 10 fails to provide an enabling disclosure for the bispecific antibody PCMDt-02 which is only disclosed to the extent of its designation. Without the sequence or deposit given, one would not be able to make or use the claimed antibody. 

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The CDRH regions listed in claim 13 are included in the claim 12 under SEQ ID Nos: 27 and 28. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections
35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 2010 (Acta Pharmacologica Sinica, 31: 1181-1188), in view of Shatz et al 2013 (Landes Bioscience mAbs 5:6, 872-881).
The claimed invention comprises a bispecific anti-MET-and-RON antibody created by a knobs-into-holes structure linked with an antibody-drug conjugate as a method to inhibit or reduce the proliferation of cancer.
Wang et al. teaches of the “treatment of tumor cells with mAb DN30 specific to c-MET” and “mAbs Zt/g4 and Zt/f2 [that] specifically down-regulate RON expression” (p. 1183). When applied to cells with tumor growth, Wang et al. found that this “could be a mechanism that impairs tumor growth” and such activities can provide the molecule bases of targeting c-MET/RON for potential therapeutic intervention” (p. 1182).
However, Wang et al. does not teach a composition that combines the two monoclonal antibodies using a chemical “knobs-into-holes” structure. This deficiency is remedied by Shatz et al.
Shatz et al. teaches that “knobs-into-holes is a well-validated heterodimerization technology for the third constant domain of an antibody. This technology has been used to produce a monovalent IgG for clinical development (onartuzumab) and multiple bispecific antibodies” (see Abstract). Shatz et al teaches that “knobs-into-holes technology has been applied to the production of human full-length bispecific antibodies” and has assisted in “minimizing combinatorial heterogeneity” (see Introduction, p. 872).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings described above to arrive at the claimed invention. One would have been motivated to do so because a composition that contains a bispecific c-MET and RON antibody that is linked with a chemical "knobs-into-holes" structure would be therapeutically effective for the treatment of cancer. One of skill would have a reasonable expectation of success because the knobs-into-holes structure is a known method of creating bispecific antibody structures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al 2010 (Acta Pharmacologica Sinica, 31: 1181-1188), in view of Shatz et al 2013 (Landes Bioscience mAbs 5:6, 872-881), in further view of Wang et al. (US Patent No.: 11,208,494).
Wang et al. and Shatz et al. teach of a composition containing a bispecific c-MET and RON antibody linked with a chemical “knobs-into-holes” structure that serves as a therapeutic for cancer as discussed above.
However, Wang et al. and Shatz et al. do not teach a composition containing the sequences found in SEQ ID NOs: 31 and 32.
Wang et al (US Patent No.: 11,208,494) teaches of SEQ ID NO(s): 7, 8, 9, 10, 11, and 12, which share 100% homology with the instant application’s SEQ ID NO(s): 31 and 32. SEQ ID NO(s): 31 and 32 are claimed to be part of a bispecific antibody that binds to human RON with sequences listed for the six CDRs within SEQ ID NO(s): 31 and 32. 
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings described above to arrive at the claimed invention. One would have been motivated to do so because the sequences in the instant application share 100% homology with the sequences patented in Wang et al and also share applications to the same antigen and antibody. One skilled in the art would have a reasonable expectation of success combining these teachings to achieve a bispecific antibody to MET and RON that has increased specificity for those antigens and increased effectiveness in inhibiting or reducing the proliferation of cancer when used as a therapeutic agent.
It is discussed in re Best (195 USPQ 430) and in re Fitzgerald (205 USPQ 594) the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" 205 USPQ 594, second column, first full paragraph).


Conclusion
Claim(s) 2, 4, 5, 7, 12, 13, 14, 15 are free of the art. Claims that encompass SEQ ID NOs: 27 and 28 are free of the art. 
Claim(s) 1, 3, 6, 8, 9, 10, and 11 are rejected. 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELAM BERHANE whose telephone number is (571)272-6138. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SELAM BERHANE/Examiner, Art Unit 1649                                                                                                                                                                                                        

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649